Citation Nr: 1226043	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  10-05 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent, prior to February 1, 2011, and, in excess of 20 percent thereafter, for low back pain with sciatica.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for scoliosis with double primary thoracic curvature and compensatory cervical and lumbar curves.  

3.  Entitlement to total disability rating for compensation based on individual unemployability (TDIU) due to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law




ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1982 to June 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal (VA Form 9) dated in February 2010 the Veteran indicated that he wanted a hearing before a member of the Board sitting in Washington, D.C.  The Veteran was notified of his hearing before a member of the Board in a letter dated in January 2012.  In a subsequent correspondence dated in January 2012 the Veteran's representative indicated that the Veteran requested his hearing be postponed in order for the representative to prepare arguments in support of the Veteran's case.  The Veteran's representative informed the Board in June 2012 that the Veteran desired a video hearing in lieu of a personal hearing in Washington, D.C.  The record contains no evidence that a video hearing was ever rescheduled.  See 38 C.F.R. §§ 19.76, 20.703, 20.704(b).  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

Schedule the Veteran for a Board videoconference hearing and provide adequate notice to the Veteran and his representative of said in accordance with 38 C.F.R. § 19.76.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



